NOTICE OF ALLOWANCE
REASONS FOR ALLOWANCE
Claims 1, 2, 5-12, 15-20 are allowed.
	The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: a housing for an outdoor unit of an air conditioner, comprising: wherein the latch member is provided with a handgrip portion, and during the movement of the latch member between the locked position and the unlocked position, the handgrip portion keeps corresponding to the manipulation hole.
The closest prior art references are: Kim (CN 101586838 A), and Ji (CN 204574301 U):
Kim discloses a housing for an outdoor unit of an air conditioner, comprising: a cabinet body; a side-by-side door configured to open and close the cabinet body and comprising a first door body and a second door body that are opened side by side; 
Further, Ji teaches a door-latching assembly comprising a cabinet-locking member provided on the cabinet body, a door-locking member provided on the first door body and a latch member provided on the second door body, the latch member being movable with respect to the second door body between a locked position where the latch member cooperates with both the cabinet-locking member and the door-locking member in a locked manner and an unlocked position where the latch member is separated from both the cabinet-locking member and the door-locking member; wherein 
However, Kim in view of Ji do not disclose wherein the latch member is provided with a handgrip portion, and during the movement of the latch member between the locked position and the unlocked position, the handgrip portion keeps corresponding to the manipulation hole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612. The examiner can normally be reached on Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KAMRAN TAVAKOLDAVANI/
Examiner, Art Unit 3763

/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763